J-A15006-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RAYMOND QUAGLIA                                 IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

DAVID HATCHIGIAN AND BANK OF
AMERICA

APPEAL OF: DAVID HATCHIGIAN                         No. 2638 EDA 2013


                 Appeal from the Order Entered August 8, 2013
              In the Court of Common Pleas of Philadelphia County
                  Civil Division at No(s): 1037 April Term, 2010


BEFORE: PANELLA, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.:                         FILED AUGUST 04, 2014

       Appellant, David Hatchigian, appeals pro se from the order entered on

August 8, 2013, by the Honorable William J. Manfredi, Court of Common

Pleas of Philadelphia County. After careful review, we affirm.

       This appeal arises from a suit instituted by Raymond Quaglia, Esquire,

asserting breach of contract and defamation claims against his former client,

Hatchigian.1 According to the complaint, Hatchigian had retained Quaglia

professional services in three separate matters.    In two of the matters, a



____________________________________________


*
 Retired Senior Judge assigned to the Superior Court.
1
  Quaglia also asserted a defamation claim against Bank of America,
however, Quaglia voluntarily discontinued this claim on December 3, 2010.
J-A15006-14


contingent fee agreement was reached, while in the third, Quaglia would bill

Hatchigian on an hourly basis.

      When one of the contigent fee matters settled, Quaglia distributed the

funds to Hatchigian and himself. Hatchigian subsequently filed an affidavit

of forgery with Bank of America,                   alleging that his signature



no payment.    The affidavit caused Bank of America to stop payment and



recanted the affidavit.

      As noted above, Quaglia then sued Hatchigian for unpaid fees and

defamation.    The case proceeded to arbitration, where Hatchigian was

represented by counsel.      The arbitrators found in favor of Quaglia.

Hatchigian then filed a pro se appeal to the Court of Common Pleas.

Hatchigian subsequently utilized the services of counsel, and the parties

picked a jury on November 23, 2011, the day before the Thanksgiving

holiday. After the jury was picked, the parties settled the case, and the jury

discharged. However, on Thanksgiving Day, Hatchigian e-mailed his counsel

                                                             f the proposed



      Hatchigian, through counsel, filed a praecipe to discontinue the case

on December 20, 2011.       However, the praecipe was not docketed until

January 4, 2012.    In the meantime, Hatchigian filed a pro se petition to


                                    -2-
J-A15006-14


strike his own praecipe on January 3, 2012.         Because of the chronology,

              pro se petition was marked as moot administratively, without

court review. Hatchigian filed a timely appeal.

      On appeal, the trial court recommended that the matter be remanded

                                         trike.     This Court concurred, and



petition to strike. See Quaglia v. Hatchigian, 617 EDA 2012, unpublished

memorandum (Pa. Super. September 18, 2012).             Upon remand, the trial

court held a hearing on April 17, 2013. On August 8, 2013, the trial court



discontinue. This timely appeal followed.



trial court err by assuming that Leventhal                             properly

                                            settlement authority in light of the
                        th
i                                                               Our standard of

                                                  The authority to strike off a

discontinuance is vested in the sound discretion of the trial court, and we will

not reverse absent an abuse of that discretion.      Hopewell v. Hendrie, 562
A.2d 899, 900 (Pa. Super. 1989).

      Here, the trial court found that Hatchigian understood and agreed to

the terms of the settlement on November 23, 2011.              See Trial Court

Opinion, 8/8/13, at ¶¶ 36-37. This finding is supported by the testimony of


                                     -3-
J-A15006-14


                    -

phone, and I explained the entire deal and got his express authority to

                     aring on Petition to Strike, 4/17/13, at 84.2   As the trial

court was in a superior position to assess the credibility of the witnesses, we

can find no abuse of discretion in this finding.

       Based upon this finding, the trial court concluded that the settlement



change of heart did not act to invalidate the agreement.       See Trial Court

Opinion, 8/8/13, at ¶ 49. This legal conclusion is supported by precedent,

and does not constitute an abuse of discretion.        Thus, we conclude that



       Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/4/2014

____________________________________________


2
   We note that the Certified Record does not contain a copy of this
transcript, and further, that our review of the record does not reveal that
Hatchigian requested a transcript in conjunction with his notice of appeal.
However, a copy of the transcript is included in the reproduced record, and
Quaglia has not objected to its inclusion. Under these circumstances, we




                                           -4-